                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

                                     NO. 4:19-CR-88-D



  UNITED STATES OF AMERICA
                                                              ORDER TO SEAL
      v.

  JEFFREY GARZA, JR.


       On motion of the Defendant, Jeffrey Garza, Jr., and for good cause shown, it is hereby

ORDERED that DE 61 be sealed until further notice by this Court.

       SO ORDERED. This__]_ day of September, 2021.




                                                        J     SC.DEVERill
                                                        United States District Judge




                         j




           Case 4:19-cr-00088-D Document 63 Filed 09/07/21 Page 1 of 1
